UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-4243



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


TROY LAMONT CHISOLM,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort. Solomon Blatt, Jr., Senior District
Judge. (9:05-cr-00428)


Submitted:   May 29, 2008                     Decided:   June 3, 2008


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David B. Betts, Columbia, South Carolina, for Appellant. Alston
Calhoun Badger, Jr., Assistant United States Attorney, Charleston,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Troy Lamont Chisolm was convicted by a jury of possession

of a firearm and ammunition by a convicted felon, 18 U.S.C. §

922(g) (2000), and was sentenced to 210 months imprisonment.

Chisolm timely appealed.           His attorney has filed a brief in

accordance    with   Anders   v.    California,     386   U.S.   738   (1967),

identifying no meritorious grounds for appeal but questioning

whether the district court erred by denying Chisolm’s Fed. R. Crim.

P. 29 motion for judgment of acquittal.            Chisolm has also filed a

supplemental pro se brief in which he claims that the government

failed to meet its burden of proving that the gun traveled in

interstate commerce and that he was denied effective assistance of

counsel.

             We review de novo a district court’s decision to deny a

Rule 29 motion for judgment of acquittal.           United States v. Smith,

451 F.3d 209, 216 (4th Cir.), cert. denied, 127 S. Ct. 197 (2006).

Where, as here, the motion was based on a claim of insufficient

evidence, “[t]he verdict of a jury must be sustained if there is

substantial    evidence,   taking    the    view   most   favorable    to   the

Government, to support it.” Glasser v. United States, 315 U.S. 60,

80 (1942).     In evaluating the sufficiency of the evidence, this

court “do[es] not review the credibility of the witnesses and

assume[s] the jury resolved all contradictions in the testimony in

favor of the government.”     United States v. Sun, 278 F.3d 302, 313


                                    - 2 -
(4th Cir. 2002).    The court “must consider circumstantial as well

as direct evidence, and allow the government the benefit of all

reasonable inferences from the facts proven to those sought to be

established.”    United States v. Tresvant, 677 F.2d 1018, 1021 (4th

Cir. 1982).

            In order to convict Chisolm under § 922(g)(1), the

government had to establish that: (1) Chisolm previously had been

convicted of a felony, (2) he knowingly possessed the firearm, and

(3) the possession was in or affecting interstate or foreign

commerce.     See United States v. Gilbert, 430 F.3d 215, 218 (4th

Cir. 2005).    Chisolm stipulated to the first and third elements at

trial; accordingly, the only element remaining for the jury to

determine was whether Chisolm possessed the weapon and ammunition

at issue.   Viewing the evidence in the light most favorable to the

government and resolving all contradictions in the testimony in

favor of the government, the evidence showed that Chisolm was

arrested after a high-speed chase which ended with him crashing

into a tree.    A 9mm semiautomatic pistol and its ammunition were

found in Chisolm’s vehicle in which he was the sole occupant.    We

find that jurors could reasonably conclude that Chisolm actually or

constructively possessed the gun and ammunition.

            In his supplemental pro se brief, Chisolm also asserts

that he was denied effective assistance of counsel.       Claims of

ineffective assistance of counsel are not generally cognizable on


                                - 3 -
direct appeal unless ineffective assistance conclusively appears on

the record.     See United States v. James, 337 F.3d 387, 391 (4th

Cir. 2003).     Chisolm fails to make this showing.              Accordingly, we

decline to consider this issue on direct appeal.                 Should Chisolm

wish to do so, he may pursue this claim in an appropriate motion

for post-conviction relief.

            In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.                      We

therefore affirm Chisolm’s conviction and sentence.                  This court

requires that counsel inform his client, in writing, of his right

to petition the Supreme Court of the United States for further

review.     If the client requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move    in   this    court    for   leave   to    withdraw     from

representation.       Counsel’s motion must state that a copy thereof

was served on the client.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the   court    and     argument   would     not   aid    the

decisional process.



                                                                         AFFIRMED




                                      - 4 -